Proceeding under article 78 of the Civil Practice Act (transferred to the Appellate Division of the Supreme Court in the First Judicial Department by an order of the Supreme Court at Special Term, entered in New York County) to review a determination of the New York City Transit Authority dismissing petitioner from his position as a patrolman in the Transit Police Department.
Memorandum by the Court.
Apparently we are all agreed that there is sufficient and substantial evidence to sustain the determination of respondent as to petitioner’s misconduct. From our examination of the whole record, we do not view petitioner’s dismissal for misconduct as “so disproportionate to the offense, in the light of all the circumstances, as to be shocking to one’s sense of fairness.” (Matter of Stolz v. Board of Regents, 4 A D 2d 361, 364.)